Citation Nr: 1805251	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-17 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability, claimed as pruritus ani, tinea cruris, and dermatophytosis, including as due to toxic agent exposure.

2. Entitlement to service connection for a skin disability, claimed as pruritus ani, tinea cruris, and dermatophytosis, including as due to toxic agent exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to April 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

On October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the most recently unappealed decision, dated in April 2010, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for tinea cruris and jungle rot.

2. The evidence received since the RO's April 2010 decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1. The April 2010 rating decision that determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for tinea cruris and jungle rot, is final.  38 U.S.C. § 7105 (2012), 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the RO's April 2010 decision; the claim for service connection for a skin disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a skin disability in August 2011.

At the time of his last final denial, evidence of record included service treatment records and VA treatment records.

Since the last final denial, evidence added to the record includes the Veteran's statements, VA treatment records, and an October 2017 hearing transcript.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a skin disability is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a skin disability has been received, to this extent, the appeal is granted.

REMAND

The Veteran contends that he has a skin disability, to include tinea cruris, pruritus ani, and dermatophytosis, that is related to his service.  Specifically, he contends that he was exposed to unsanitary conditions during service, to include exposure to toxic agents.

In October 2017, the Veteran testified that he caught a disease during service in the Philippine Islands which he reported to sick call.  He says he was prescribed a cream for treatment of a skin disability.  A May 1949 private report shows that he was not able to work due to "jungle rot" in his crotch and groin.  The physician diagnosed severe widespread tinea cruris.  Recent VA treatment records indicate a diagnosis of dermatophytosis.

However, the Veteran has not yet been afforded a VA examination.  On remand, a VA examination and medical opinion regarding the etiology of his skin disability should be obtained.

In addition, the Veteran testified that he received treatment of the condition from a private physician in Corpus Christi whose name he was unable to recall.  On remand, any relevant available private treatment records and additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records related to the Veteran's skin disability, dated from September 2014 to the present.  All records and/or responses received should be associated with the claims file.

2. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain any private treatment records related to the Veteran's skin disability.

In order to expedite this case, the Veteran's representative (and/or the Veteran) is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of the Veteran's skin disability, to include pruritus ani, tinea cruris, and dermatophytosis.  The claims file must be provided to the examiner for review.  All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed skin disability, is related to the Veteran's service, to include exposure to toxic agents.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


